IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                _____________________                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                    No. 17-10235                        July 10, 2019
                                _____________________
                                                                       Lyle W. Cayce
                                                                            Clerk
UNITED STATES OF AMERICA,

                                                             Plaintiff - Appellant

SIERRA CLUB,

                                                Intervenor Plaintiff - Appellant
v.

LUMINANT GENERATION COMPANY, L.L.C.; BIG BROWN POWER
COMPANY, L.L.C.,

                                                         Defendants - Appellees

                             __________________________

                Appeal from the United States District Court for the
                           Northern District of Texas
                           __________________________

                   ON PETITION FOR REHEARING EN BANC

                (Opinion October 1, 2018, 5 Cir., 2018, 905 F.3d 874)

Before STEWART, Chief Judge, JONES, SMITH, DENNIS, OWEN,
ELROD, SOUTHWICK, HAYNES, GRAVES, HIGGINSON, COSTA,
WILLETT, DUNCAN, ENGELHARDT, and OLDHAM, Circuit Judges. 1




 1   Judge Ho is recused and did not participate in this decision.
                                      No. 17-10235

BY THE COURT:

      A member of the court having requested a poll on the petition for rehearing
en banc, and a majority of the circuit judges in regular active service and not
disqualified having voted in favor,
      IT IS ORDERED that this cause shall be reheard by the court en banc
with oral argument on a date hereafter to be fixed. The Clerk will specify a
briefing schedule for the filing of supplemental briefs.